658 S.E.2d 276 (2008)
STATE
v.
Kenneth BARNARD.
No. 347A07.
Supreme Court of North Carolina.
January 30, 2008.
Daniel Johnson, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.
Isaac T. Avery, III, Raleigh, for NC Asso. of Police Attorneys.
Kimberly N. Overton, for NC Conference of DA.
The following order has been entered on the motion filed on the 28th day of December 2007 by Defendant to Reconsider Allowing Leave for Amicus Curiae Brief and to Strike Brief:
"Motion Denied by order of the Court in conference this the 30th day of January 2008."